56 Ill. App.2d 145 (1965)
205 N.E.2d 643
Oscar Patrick, Plaintiff-Appellant,
v.
Burgess Norton Mfg. Co., a Corporation, Defendant-Appellee.
Gen. No. 64-87.
Illinois Appellate Court  Second District.
March 26, 1965.
*146 Norman Peters and John G. Phillips, of Chicago (Sidney Z. Karasik, of counsel), for appellant.
Gates W. Clancy, of Geneva (Wendell W. Clancy, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE MORAN.
Reversed and remanded with directions.
Not to be published in full.